Citation Nr: 1113184	
Decision Date: 04/04/11    Archive Date: 04/13/11

DOCKET NO.  05-28 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for a right knee disability.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel







INTRODUCTION

The Veteran served on active duty from November 2002 to July 2003. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for a right knee condition and assigned a 10 percent disability rating, effective July 26, 2003.  When this claim was previously before the Board in December 2007 and October 2009, it was remanded for further development.  
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the appellant's claim so that she is afforded every possible consideration.  For the reasons set forth below, the Board finds that additional development is required in this case.  Specifically, on remand, efforts should be made to obtain a complete copy of the Veteran's VA and private treatment records, attempts should be made to obtain a complete copy of all documents and evidentiary materials associated with the Veteran's claim for Social Security Administration (SSA) disability benefits, and the Veteran should be afforded another VA examination assessing the current severity of her service-connected right knee condition.  
 
At the outset, the Board notes that, in an August 2010 letter, the Veteran reported that she was filing for Social Security Administration (SSA) disability benefits.  To date, however, a complete copy of the Veteran's SSA records has not been associated with the claims file.  In this regard, the Board notes that the possibility that Social Security Administration records could contain evidence relevant to the claim cannot be foreclosed absent a review of those records.  As such, this case must be remanded to obtain these records.  38 C.F.R. § 3.159(c)(2) (2010); see also Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

Additionally, the Board notes that a review of the record reveals that some of the Veteran's relevant VA treatment records have not yet been associated with the claims file.  Specifically, during VA treatment in June 2007, the doctor noted that the Veteran first began receiving VA treatment for her right knee arthralgia at the Miami, Florida, VA medical center in April 2004.  Significantly, however, to date, the earliest VA treatment records on file from the Miami, Florida, VA medical center are dated in January 2005.  Accordingly, on remand the RO/AMC should make arrangements to obtain a complete copy of the Veteran's VA treatment records.  See 38 U.S.C.A. § 5103A(b)(1); 38 C.F.R. § 3.159(c)(2).  

Moreover, a review of the record reveals that some of the Veteran's relevant private treatment records have not yet been associated with the claims file.  Specifically, during VA treatment in June 2007, the doctor noted that the Veteran was receiving orthopedic treatment from an outside provider.  Significantly, however, to date, no private orthopedic treatment records have been associated with the claims file.  In this regard, the Board notes that VA has a duty to make reasonable efforts to obtain relevant records not in the custody of a Federal department or agency, to include private medical records.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2010).  Accordingly, on remand, efforts should be made to obtain a complete copy of all of the Veteran's outstanding private treatment records.  

Finally, the Board finds that, on remand, the Veteran should be afforded a new VA examination to determine the current severity of her right knee disability.  In this regard, the Board acknowledges that the Veteran was afforded a VA examination of her right knee in July 2009.  Significantly, however, this examination report is now almost two years old, and insofar as it was conducted before the Veteran's VA treatment records were associated with the claims file in October 2009, it does not contemplate her VA treatment from July 2005 to July 2009.  

Further, the Board finds that, with regard whether the Veteran has instability and/or subluxation of the right knee, the July 2009 VA examination report is internally inconsistent.  Specifically, while the July 2009 VA examiner noted the Veteran's report that her right knee frequently gives way and reported that there was evidence of right knee weakness and giving way, the examiner then went on to report that there was no evidence of instability or subluxation.  

Accordingly, given these inconsistencies, and because the July 2009 VA examination report does not contemplate the Veteran's recent VA treatment to date or her recent contentions regarding the severity of her symptomatology, the examination report is not adequate for rating purposes.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994) (holding that a VA examination must contain reference to the pertinent criteria to be adequate); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that when the Secretary undertakes to provide a medical examination or obtain a medical opinion, he must ensure that the examiner providing the report or opinion is fully cognizant of the claimant's past medical history); Madden v. Gober, 125 F.3d 1477, 1481 (Fed.Cir. 1997) (the Board has authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence); see also 38 C.F.R. § 4.2 (2010) (stating that if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).  As such, this matter must be remanded in order to provide the Veteran with a contemporaneous VA examination to assess the current severity of her right knee disability.  See 38 C.F.R. § 4.70 (2010) (if an examination report is inadequate as a basis for the required consideration of evaluation, the rating agency may request a supplementary report from the examiner giving further details as to the limitation of the disabled person's ordinary activity imposed by the disease, injury, or residual condition); see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007) (holding that when the record does not adequately reveal the current state of the claimant's disability, VA must provide a thorough and contemporaneous medical examination that takes into account the claimant's prior medical treatment, so that the evaluation of the claimed disability is a fully informed one).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should make arrangements to obtain copies of all documents or evidentiary material pertaining to the Veteran's application(s) for Social Security Administration disability benefits.  If these records are not available, a negative reply must be provided.

2.  Contact the Veteran and request that she identify the names, addresses, and approximate dates of treatment with respect to all private health care providers who have treated her right knee disability.  Following the receipt of any necessary authorizations from the Veteran, attempt to obtain any medical records identified by the Veteran.  If these records are not available, request that the doctors provide a negative reply. 

3.  Obtain a complete copy of the Veteran's treatment records for her right knee disability, to include copies of any x-ray and/or MRI results, from the VA Medical Center in Miami, Florida, dated from April 2004 to present.

4.  Then, schedule the Veteran for an appropriate VA examination of her right knee.  The claims file should be made available to and reviewed by the examiner.  All indicated tests, including x-rays if warranted, should be completed.

The examiner should identify and describe in detail all residuals attributable to the Veteran's service-connected right knee condition.  In this regard, the Board points out that the record reveals diagnoses of right knee chondromalacia patellofemoral syndrome and DJD.  

The examiner should provide the ranges of motion of the Veteran's right knee in degrees.  The examiner should also note whether-upon repetitive motion of the Veteran's right knee-there is any pain, weakened movement, excess fatigability, or incoordination on movement, and whether there is likely to be additional range of motion loss due to: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner should also describe whether pain significantly limits functional ability during flare-ups or when the right knee is used repeatedly.  All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report. 

The examiner should also state whether there is any evidence of recurrent subluxation or lateral instability of the right knee, and if so, to what extent (i.e., whether such instability is slight, moderate, or severe).  In doing so, the examiner should acknowledge and discuss the Veteran's reports of increased giving way of the right knee and the fact that the Veteran wears a right knee brace.  

Finally, the examiner should discuss the degree of occupational impairment attributable to the Veteran's service-connected right knee condition.  In particular, the examiner should describe what types of employment activities would be limited because of the Veteran's service-connected disability, what types of employment would not be limited (if any), and whether any limitation on employment is likely to be permanent.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions. 

5.  Then, review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the examination report.  If the requested report does not include adequate responses to the specific opinions requested, the report must be returned for corrective action.

6.  Finally, readjudicate the Veteran's claim on appeal.  If the benefit sought on appeal is not granted in full, provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


